Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 19-39 are allowed.
Prior arts describing the state of the art is provided in an 892, in addition to those provided by the applicant in an IDS. 
The closest prior art is Baig et al. US 2004/0211726, as recognized in the PCT 237. However, this reference does not anticipate or make obvious in combination with any other reference the claims subject matter. 
Applicant’s claimed invention is depicted by fig. 1:

    PNG
    media_image1.png
    738
    770
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    586
    1185
    media_image2.png
    Greyscale

	The gas liquid separator in Baig is only equivalent to applicant’s condensed water chamber 116. The expansion chamber is 106, which is situated at the outlet of the hollow fiber membrane. The membrane is defined as comprising hollow fibers extending from inlet to outlet, which means the outlet is the feed outlet.
	Another close reference is Yang, et al. US 2006/0213757, which teaches a distillation column of hollow fiber membrane. Fig. 6 teaches the total reflux set up of the hollow fiber distillation column; and fig. 7 (poorly explained and difficult to understand) shows an experimental operation. Fig. 7 shows the collection chamber (shell side of hollow fibers), the expansion chamber (top portion 110 of reboiler112), the condenser (120), and a convoluted means to have the expansion chamber and the collection chamber to be in fluid communication with the condenser. By reading fig. 7 in conjunction with fig. 6, it appears that liquid from the lumen of the hollow fiber at the bottom is fed to the reboiler and vapor from the reboiler is fed to the shell side at the bottom; vapor from shell side on top is condensed and fed to the lumen at top. Notwithstanding, there is a significant difference in this structure compared to the claimed invention: claimed invention has pressurized heated liquid feed to the inlet of 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KRISHNAN S MENON/Primary Examiner, Art Unit 1777